DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of September 15, 2020 which amended the Title.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  in line 9 “intake valve” should be inserted before “back pressure side”; and, in line 11 “discharge valve” should be inserted before “back pressure side”.  Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  after the “wherein” in line 1 the claims should include language such as “for each of the plurality of reciprocating pumps” so the references to  “the plunger” and “the crosshead” are clear.  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because at lines 14-19 it is unclear if the “predetermined reciprocating pump” of line 17 is the same pump as the “one reciprocating pump” of line 15. It is also unclear if the stroke adjustment happens for each of the pump chambers of the plural pump relative to one “predetermined reciprocating pump” or if the adjustment is done relative the starting point angle that is assigned to the respective reciprocating pump. Claims 4-6 include similarly vague and indefinite language.
	Claims 5 and 6 are vague and indefinite because the claims are set forth as a method but the steps of the method have not been clearly set forth. For example, in claim 5 lines 1-12 only set forth the structure of the non-pulsating pump; and in the control function of line 13 through the end of the claim the only method step set forth is that “the effective stroke length…is adjusted” in lines 18 and 19 and this step is set forth in the conditional “when” statement. Therefore, it is unclear if a method step is actually required to be performed.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or make obvious a non-pulsating pump having a drive motor driving a cam mechanism which reciprocates the crossheads of a plurality of pumps as claimed; wherein for claims 1-3 and 5 a stroke adjustment mechanism that adjusts an effective stroke length for the 15crosshead to reciprocate the plunger, wherein when a line pressure of the common discharge line at a single discharge step in which only one reciprocating pump, among the plurality of reciprocating pumps, discharges fluid to the common discharge line differs from the inner pressure of the pump chamber of a predetermined reciprocating pump at a discharge step starting point angle 20determined corresponding to a cam angle of the cam mechanism with respect to the predetermined reciprocating pump, the stroke adjustment mechanism adjusts the effective stroke length of the crosshead connected to the plunger of the predetermined reciprocating pump based on the pressure difference such that the inner pressure of the pump chamber reaches the line pressure at the discharge step starting point angle; and for claims 4 and 6 the non-pulsating pump includes an inner pressure adjustment mechanism which can adjust the inner pressure of the pump chamber, wherein - 48 -when a line pressure of the common discharge line at a single discharge step in which only one reciprocating pump, among the plurality of reciprocating pumps, discharges fluid to the common discharge line differs from the inner pressure of the pump chamber of a predetermined reciprocating pump at a discharge step starting point angle 5determined corresponding to a cam angle of the cam mechanism with respect to the predetermined reciprocating pump, the inner pressure adjustment mechanism adjusts the inner pressure of the pump chamber of the predetermined reciprocating pump based on the pressure difference such that the inner pressure of the pump chamber reaches the line pressure at the discharge step starting point angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies and Hacker disclose a plural chamber diaphragm pump having two chamber which are out of phase; Manigill and Murakoshi et al disclose reciprocating pumps with a stroke adjustment mechanism; and, Baglai discloses a non-pulsating pump.                                                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746




CGF
March 11, 2022